Case: 09-50722     Document: 00511084794          Page: 1    Date Filed: 04/19/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            April 19, 2010
                                     No. 09-50722
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

FRANCISCO CORTEZ-GOMEZ,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 2:08-CR-1192-1


Before DAVIS, SMITH and DENNIS, Circuit Judges.
PER CURIAM:*
        Francisco Cortez-Gomez (Cortez) appeals the nonguidelines sentence
imposed following his guilty plea conviction for illegal reentry after deportation.
He argues that the 21-month sentence imposed is unreasonable under 18 U.S.C.
§ 3553(a) because the sentence is greater than necessary to address the
sentencing factors set forth therein.
        The district court determined that the advisory guidelines range was not
adequate and that a greater sentence was warranted based on Cortez’s prior

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-50722   Document: 00511084794 Page: 2       Date Filed: 04/19/2010
                                No. 09-50722

criminal history, characteristics, the need to protect the public, and to deter
future criminal behavior.    Cortez has not shown that the district court’s
determination was an abuse of discretion. See Gall v. United States, 552 U.S. 38,
51 (2007); United States v. Smith, 440 F.3d 704, 709-10 (5th Cir. 2006).
Accordingly, the judgment of the district court is AFFIRMED.




                                       2